Citation Nr: 0014580	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  99-01 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE



1.  Entitlement to an evaluation greater than 20 percent for 
lumbosacral strain with degenerative joint disease and disc 
bulge, prior to December 9, 1997.

2.  Entitlement to an evaluation greater than 40 percent for 
lumbosacral strain with degenerative joint disease and disc 
bulge, from December 9, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


REMAND

The veteran served on active duty from June 1950 to June 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Newark, New Jersey, that increased the veteran's lumbosacral 
strain disability to 40 percent disabling effective December 
9, 1997.  

In the veteran's May 1998 Notice of Disagreement of the April 
1998 rating decision, he requested that he be given an 
earlier effective date for the 40 percent evaluation.  More 
specifically, he asserted that the evaluation should go back 
to the date that he originally filed a claim for an increased 
rating for his back disability, in December 1996.  

Following the veteran's December 1996 increased rating claim 
for his service-connected back disability, in June 1997, the 
RO assigned him a compensable (20 percent) rating.  Since the 
veteran's May 1998 Notice of Disagreement was submitted to 
the RO within one year of the June 1997 decision assigning 
him a 20 percent evaluation, it is construed as a Notice of 
Disagreement to this earlier decision.  See 38 C.F.R. 
§§ 20.201, 20.302(a); Collaro v. West, 136 F.3d 1304 (Fed. 
Cir. 1998).  Consequently, the issue of an effective date 
earlier than December 9, 1997, for the assignment of a 40 
percent evaluation for lumbosacral strain with degenerative 
joint disease and disc bulge has been appropriately 
recharacterized as entitlement to an evaluation greater than 
20 percent for lumbosacral strain, prior to December 9, 1997.   

By filing a Notice of Disagreement in May 1998 to the rating 
assigned for the veteran's back disability, the veteran has 
initiated appellate review of the issue of an evaluation 
greater than 20 percent for his service-connected lumbosacral 
strain, prior to December 9, 1997.  The next step in the 
appellate process therefore is for the RO to issue the 
veteran a Statement of the Case summarizing the evidence 
relevant to this issue, the applicable laws and regulations, 
and the reasons that the RO relied upon in making its 
determination.  38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999); Holland v Gober, 
10 Vet. App. 433, 436 (1997).  Accordingly, this case must be 
remanded to the RO for the issuance of a Statement of the 
Case.  Id.  

Based on the foregoing, this case is REMANDED to the RO for 
the following action:

The RO should issue the veteran a 
Statement of the Case with respect to his 
claim for an evaluation greater than 20 
percent for lumbosacral strain prior to 
December 9, 1997, to include notification 
of the need to timely file a substantive 
appeal to perfect his appeal on this 
issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




